Citation Nr: 1804658	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  08-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected epilepsy.

2.  Entitlement to special monthly compensation (SMC) for loss of use of both feet.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to August 1944.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2006 and March 2008 rating decisions.

In the June 2006 rating decision, the RO, inter alia, denied the Veteran's claim for SMC based on loss of use of both feet.  In October 2006, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in February 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Appeals) in May 2011.

In the March 2008 rating decision, the RO, inter alia, denied service connection for a right leg condition.  Later that same month, the appellant filed a NOD.

In August 2010, the Board remanded the claim for service connection for a right leg disability, among others, for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The claim for SMC for loss of use of both feet was also remanded as inextricably intertwined with the right leg claim.

A statement of the case (SOC) addressing the claim for service connection for a right leg disability was issued in September 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Appeals) later that month.

In January 2011, the Board granted service connection for degenerative disc disease of the thoracolumbar spine with a compression fracture at T-10.  At that time, the Board also remanded the claims for service connection for right hip, left hip, right leg, and left leg disabilities, as well as the o remanded the claim for SMC for loss of use of both feet, entitlement to automobile and adaptive equipment, specialty housing, and a special home adaption grant. 

In a September 2012 rating decision, the agency of original jurisdiction (AOJ) granted the claims for special adaptive housing, automobile and adaptive equipment, for SMC based on loss of left lower extremity, and for service connection for left hip impairment.  These actions resolved those claims.

In December 2012, the Board dismissed the claim for a special home adaption grant as moot.  Additionally, the Board again remanded the claims for service connection for a right leg disability and for SMC for loss of use of both feet to the AOJ.  After accomplishing further action, the AOJ continued to deny service connection for a right leg disability and SMC for loss of use of both feet, (as most recently  reflected in a February 2013 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration. 

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.   All records have been reviewed.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2)(C) (2012) and 38 C.F.R. § 20.900(c) (2017).

As a final preliminary matter, the Board notes that the Veteran's surviving spouse filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child, in August 2013.  The Veteran's surviving spouse also filed a VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant, in June 2015.  It does not appear from a review of the current record that a substitution eligibility determination has been made.  This matter is referred to the AOJ for appropriate action.





FINDING OF FACT

In July 2013, the Board received notification that the Veteran died in July 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the remaining claims on appeal, at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 








      (CONTINUED ON NEXT PAGE)




ORDER

The Veteran's appeal as to the claims for service connection for a right leg disability, to include as secondary to service-connected epilepsy, and for SMC for loss of use of both feet, is dismissed.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


